         Case 1:20-cv-04162-LGS Document 33 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYLER ERDMAN,

                                  Plaintiff,
                                                           Case No.: 1:20-cv-04162-LGS
                   -against-
                                                          NOTICE OF MOTION TO SEAL
 ADAM VICTOR and THE BOARD OF
 MANAGERS OF MANHATTAN PLACE
                                                          ORAL ARGUMENT REQUESTED
 CONDOMINIUM,

                                  Defendants
 .




PLEASE TAKE NOTICE THAT, upon the attached Memorandum of Law and the

accompanying Affirmation of John F. Whelan, and the exhibits attached thereto, Defendant Adam

Victor (“Victor”), by his attorneys, Schlam Stone & Dolan LLP, will move before the Honorable

Lorna G. Schofield at the United States Courthouse, 40 Foley Square, New York, New York

10007, on a date and at a time to be set by this Court, for an order sealing Paragraph 48 of the

Amended Complaint and replacing it on the docket with appropriate redactions, and granting such

other and further relief to Defendant Adam Victor as the Court deems just. Oral argument is

requested. Pursuant to Paragraph 5.A of the Court’s Special Rules and Practices in Civil Pro Se

Cases, any opposition hereto must be filed on or by January 4, 2021, and any reply hereto must be

filed within two weeks of receipt of opposition papers.




                                                1
         Case 1:20-cv-04162-LGS Document 33 Filed 12/04/20 Page 2 of 2




Dated: December 4, 2020
       New York, NY
  Schlam Stone & Dolan LLP
  By: /s/ John F. Whelan
  Jeffrey M. Eilender
  John F. Whelan
  26 Broadway
  New York, New York 10004
  Telephone: (212) 344-5400
  Facsimile: (212) 344-7677
  jeilender@schlamstone.com
  jwhelan@schlamstone.com
  Attorneys for Defendant Adam Victor

To: Tyler Erdman (By ECF)
    Pro Se Plaintiff
    20 Old Farm Road,
    Weston, CT 06883
    Tel: 917-301-0401
     tyler@erdman.it
-and-
    Landy Wolf PLLC
    Steven Landy
    David Wolf
    270 Madison Avenue, Suite 1400
    New York, NY 10016
    212.682.8510
    slandy@landywolf.com
    dwolf@landywolf.com
    Attorneys for Defendant Board of Managers




                                            2
